DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 05/12/2020 and 11/19/2020 have been considered (the sections in English) by the Examiner and made of record in the application file.
                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 11, and 16): 


“Indicating Network Availability in Dual Coverage Regions” by Kwok; Ming Shan US10499323B2, “Methods And Apparatus For System Selection In A Multimode Wireless Device” by Ramachandaran US20100099412A1, “Apparatus, And Associated Method, For Facilitating Network Selection Using Access Technology Indicator” by Carpenter et al., US20080261655A1, “Apparatus, Systems And Methods For Network Selection With Priority Class” by Zhang et al., US20170346746A1, and “Method for Selecting a Cellular Network”  by Wirtanen US20180152872A1, “Slicing of Network Resources for Dual Connectivity Using NR” by Willars and Centonza US10980075B2 fails to anticipate or render obvious the intendent claims. While Kwok discloses the two different radio access technologies visible to the terminal comprising a Subscriber Identity Module (aka SIM card), Kwok does not disclose that the identifiers obtained from either Radio Access technology identifies Public Land Mobile network and then compares said identifier to one already stored on the SIM card.  Furthermore Kwok does not anticipate 
 No one reference individually had the exact devices envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. The specific individual signal processing methods are known (e.g., Combining Kwok’s RAN selection, with Witarnen’s comparison, with Carpenter’s PLMN identifiers, and Ramachandaran’s 3G versus more advanced network, to combine to use PLMN identifiers in a 4G or 5G network to indicate a network of a more advanced generation, specifically Next Generation-RAT (a specific generation of network)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642